In this case the right to pursue a criminal prosecution is about to be sustained against petitioner for the doing of an act which was done in reliance upon the Attorney General's opinion to the effect that the provisions of Chapter 15787, Acts of 1931, did not require documentary stamps to be placed on the instrument which the criminal process alleges was not stamped in accordance with Chapter 15787, Acts of 1931.
I think that in a case like this the departmental construction against the government placed upon an ambiguous revenue statute by the Attorney General of this State, should be recognized and upheld by the courts, so long as it remains unreversed by judicial decision, and that acts done by citizens and business men in reliance upon the Attorney General's ruling must be regarded as lawful when the statute is a revenue act and, therefore, one properly within the domain of the jurisdiction of the State's chief law officer to construe, which construction when made, should be followed by the *Page 814 
courts unless clearly wrong. State, ex rel. Comfort v. Leatherman, 99 Fla. 899, 128 Sou. Rep. 21.
At the same time I think that for future application the statute as framed, is reasonably susceptible to the construction that its specific requirement that a documentary stamp tax be paid on "mortgages which incorporate the certificate of indebtedness, not otherwise shown in separate instruments" refers to mortgages which are mortgages de facto
under our statute law, whether framed in the usual form of mortgages or not.
The language of the statute (par. 4, Section 1, Chapter 15787) that, "Mortgages which incorporate the certificate of indebtedness, not otherwise shown in separate instruments, are subject to the same tax at the same rate." This means that mortgages de facto are taxable at the same rate as written obligations for the payment of money eo nomine, the intention of the statute being to tax primarily the note, bond, or other written evidence of debt secured by the mortgage where both
exist, but not to exempt the mortgage debt from tax merely because the mortgage debt is represented by a certificate or recital in the mortgage, instead of being in the form of a separate note, bond or other written evidence of the debt.